EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently amended) A method of controlling the oil flow in agas turbine engine comprising:
flowing oil to a first oil pump upstream or downstream of a fuel oil heat exchanger; 
flowing oil to a second oil pump upstream or downstream of an air oil heat exchanger; and 
selecting between two control functions to control an oil mass flow rate through the first oil pump wherein a first control function minimizes specific fuel consumption ("SFC") by the engine and a second control function minimizes average oil temperature; wherein the second control function maintains the fuel temperature below its maximum allowable limit and seeks a minimum average oil temperature without exceeding

12. (Currently amended) A method of controlling the oil flow in agas turbine engine comprising: 
flowing oil to a first oil pump upstream or downstream of a fuel oil heat exchanger; 
flowing oil to a second oil pump upstream or downstream of an air oil heat exchanger; 
selecting between two control functions to control an oil mass flow rate through the first oil pump wherein a first control function minimizes specific fuel consumption ("SFC") by the engine and a second control function minimizes average oil temperature; and
controlling the mass flow rate through the second oil pump to keep a combined total mass flow rate of both the first oil pump and the second oil pump constant.

19. (Currently amended) A method of controlling the oil flow in agas turbine engine comprising: 
flowing oil to a first 3-way control valve in oil flow communication with a first oil pump, a fuel oil heat exchanger and an air oil heat exchanger; and 
selecting between two control functions to control the oil mass flow rate between the fuel oil heat exchanger and air oil heat exchanger with the 3-way control valve wherein a first control function minimizes specific fuel consumption 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 and 19 are methods for controlling oil flow in a gas turbine engine oil flow. The prior art of record fails to teach the orientation and controls as claimed in claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741